                     1    GARG GOLDEN LAW FIRM
                          ANTHONY B. GOLDEN, ESQ.
                     2    Nevada Bar No. 9563
                          PUNEET K. GARG, ESQ.
                     3    Nevada Bar No. 9811
                          WHITNEY J. SELERT, ESQ.
                     4    Nevada Bar No. 5492
                          3145 St. Rose Parkway, Suite 230
                     5    Henderson, Nevada 89052
                          Tel: (702) 850-0202
                     6    Fax: (702) 850-0204
                          Email: agolden@garggolden.com
                     7
                          Counsel for Defendants/Counterclaimants
                     8

                     9                                  UNITED STATES DISTRICT COURT

                   10                                          DISTRICT OF NEVADA

                   11
                          TSADOK ZIZI and JULEY ZIZI,
                   12                                                          CASE NO.:       2:17-cv-00088-RFB-VCF
                                         Plaintiffs/Counterdefendants,
                   13
                          vs.                                                  STIPULATION AND ORDER TO
                   14                                                          EXTEND DEADLINE TO FILE
                          ALL ABOUT SERVICE LIMOUSINE, INC., a                 JOINT PRE-TRIAL ORDER
                   15     Nevada corporation; MICK MANLY,
                                                                               (SECOND REQUEST)
                   16                    Defendants/Counterclaimants.

                   17

                   18            COME NOW Plaintiff-Counterdefendants and Defendants-Counterclaimants and through

                   19     their respective counsel of record, do hereby stipulate and agree to extend the deadline to file the

                   20     Joint Pre-Trial Order in this matter from July 30, 2019 to and including August 13, 2019. The

                   21     reason for this request is that, due to travel schedule of counsel, along with other pending litigation

                   22     matters, counsel for the parties have been unable to confer on all of the details of the Joint Pre-

                   23     Trial Order but anticipate being able to do so and finalize the Joint Pre-Trial Order for the Court

                   24     on or before August 13, 2019.

                   25     ///

                   26
                   27

                   28     ///
    GARG GOLDEN
      LAW FIRM
 3145 St. Rose Parkway
                                                                          1 of 2
       Suite 230
Henderson, Nevada 89052
    (702) 850-0202
                     1           This extension of the deadline for the Joint Pre-Trial Order is sought in good faith and not

                     2    for the purpose of delay.

                     3

                     4     Dated this 29th day of July, 2019.               Dated this 29th day of July, 2019.

                     5     GARG GOLDEN LAW FIRM                             KEMP & KEMP ATTORNEYS AT LAW

                     6

                     7     By /s/ Anthony B. Golden                         By /s/ James P. Kemp
                             Anthony B. Golden, Esq.                          James P. Kemp, Esq.
                     8       3145 St. Rose Parkway, Suite 230                 7435 West Azure Drive, Suite 110
                             Henderson, Nevada 89052                          Las Vegas, Nevada 89130
                     9       (702) 850-0202                                   (702) 258-1183
                             Counsel for Defendants/Counterclaimants          Counsel for Plaintiffs/Counterdefendants
                   10

                   11

                   12                                                 ORDER

                   13                                                            IT IS SO ORDERED.

                   14

                   15
                                                                                 U.S. MAGISTRATE JUDGE
                   16
                                                                                            7-30-2019
                   17                                                            DATE:

                   18

                   19

                   20
                   21

                   22

                   23

                   24

                   25

                   26
                   27

                   28
    GARG GOLDEN
      LAW FIRM
 3145 St. Rose Parkway
                                                                        2 of 2
       Suite 230
Henderson, Nevada 89052
    (702) 850-0202
